                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


CORE-MARK INTERNANTIONAL,                       Case No. CV-15-005-H-SEH
INC.,
                                               JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

THE MONTANA BOARD OF
LIVESTOCK, IN ITS OFFICIAL
CAPACITY AS HEAD OF THE
MONTANA DEPARTMENT OF
LIVESTOCK, et al.,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Pursuant to the Memorandum and
 Order filed on 11/1/2018, partial judgment is entered in favor of plaintiff consistent
 with the terms and conditions stated in Order (Doc. 119).

        Dated this 14th day of November 2018.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
